PER CURIAM.
We are of opinion that the evidence contained in the record in this case was such as to support findings that the alleged bankrupt was insolvent and committed an act of bankruptcy alleged in the petition as it was amended. It sufficiently appears that the amendment to the petition filed March 20, 1916, which recited that it was made “with leave of the court first had and obtained,” was before the court and was considered by it in passing on the exceptions to the master’s report; none of these exceptions calling the attention of the court to the alleged absence of an order by it allowing that amendment.
We find no reversible error in the record. The decree appealed from is affirmed.